RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4185-19

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

C.E.G. a/k/a G.-L., M.E.P.,
and J.M.E. a/k/a J.E.M.,

          Defendants,

and

S.A.L.,

     Defendant-Appellant.
___________________________

IN THE MATTER OF THE
GUARDIANSHIP OF C.G.P.G.,
D.A.P., A.A.L.G., N.A.L.G.,
D.O.L.G., and J.J.M.G., minors.
___________________________

                   Submitted September 20, 2021 – Decided October 14, 2021

                   Before Judges Messano and Rose.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Morris County,
            Docket No. FG-14-0021-20.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Robyn A. Veasey, Deputy Public Defender,
            of counsel; Victor E. Ramos, Assistant Deputy Public
            Defender, of counsel and on the briefs).

            Andrew J. Bruck, Attorney General, attorney for
            respondent (Sookie Bae-Park, Assistant Attorney
            General, of counsel; Peter D. Alvino, Deputy Attorney
            General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minors A.A.L.G., N.A.L.G. and D.O.L.G.
            (Maria Emilia Borges, Assistant Deputy Public
            Defender, on the brief).

PER CURIAM

      Defendant S.A.L. (defendant or Sean) 1 appeals from a June 30, 2020

judgment of guardianship terminating his parental rights to his biological sons,

A.A.L.G. (Adam), born in January 2013, N.A.L.G. (Noel), born in January 2014,

and D.O.L.G. (Duke), born in October 2015, and granting guardianship of the

children to the Division of Child Protection and Permanency. The judgment

also terminated the parental rights of C.E.G. (Carla) to the boys and their half -



1
  We use initials and pseudonyms to protect the confidentiality of the parties
and to preserve the confidentiality of these proceedings. R. 1:38-3(d)(12).


                                                                             A-4185-19
                                        2
brothers, C.G.P.G., (Carlos), born in March 2008, D.A.P. (Damian), born in

September 2009, and J.J.M.G. (Joel), born in August 2018, following Carla's

voluntary surrender of all six children at the close of evidence in the

guardianship trial. 2 Carla does not appeal from the judgment or otherwise

participate in this appeal, but her conduct is relevant to the issues raised by

defendant. He seeks reversal, arguing the Division failed to prove all four

prongs of N.J.S.A. 30:4C-15.1(a) by clear and convincing evidence. Among

other issues, defendant's overlapping arguments challenge the testimony of the

State's expert witness.    The Office of Law Guardian joins the Division in

supporting the judgment.

      Following written submissions of the parties, the trial judge issued an oral

decision finding the Division satisfied the four-prong test by clear and

convincing evidence and held that termination was in the children's best

interests. In re Guardianship of K.H.O., 161 N.J. 337, 347-48 (1999). Based on

our review of the record and applicable law, we cannot discern on this record

whether the Division satisfied three of the four best interest prongs.



2
   The judgment also terminated the parental rights of M.E.P., the biological
father of C.G.P.G., following the guardianship trial; and J.M.E., the biological
father of D.A.P. and J.J.M.G., by voluntary surrender. These fathers and sons
are not parties to this appeal.
                                                                             A-4185-19
                                        3
Accordingly, we affirm in part and reverse and remand in part for proceedings

consistent with this opinion.

                                        I.

      The guardianship trial spanned eight days between January and March

2020. The Division moved into evidence more than 150 exhibits, and presented

the testimony of three caseworkers, and Frank J. Dyer, Ph.D., a licensed

psychologist. Elizabeth Stilwell, Psy.D., testified on behalf of Carla as to the

psychological evaluation and bonding evaluation she conducted on the maternal

grandmother and her six grandchildren. The evidence did not include a bonding

evaluation between defendant and his sons; a comprehensive psychological

evaluation of defendant; or a substance evaluation of defendant. Defendant did

not testify or present any evidence. He was represented by assigned counsel and

appeared telephonically from Ecuador.

      To place the legal issues in context, we recount, chronologically, the

significant facts from the testimony adduced at trial and the voluminous

documentary record before the trial court.

      Defendant and Carla first became involved with child protective services

in Pennsylvania when they lived in Stroudsburg with their son Adam, and Carla's

older children, Carlos and Damian. In July 2013, the Monroe County Children


                                                                           A-4185-19
                                        4
and Youth Services (MCCY) opened a case on the family after police entered

the home pursuant to a welfare call from Carla's mother. The home was in

"deplorable condition." The bathroom was so littered with garbage, it could not

be used. Barely any food was present; food on the stove was covered with mold.

Police observed no milk or baby formula in the home, except for a soured bottle

of formula located in a swing where six-month-old Adam was seated. Noel and

Duke had not yet been born. Adam, Carlos, and Damian were placed with

Carla's parents until the home was cleaned and made habitable.

      Four months later, in November 2013, Carla was incarcerated for drug

possession. During her incarceration, she gave birth to Noel.

      In August 2014, defendant was arrested for his second driving while

intoxicated (DWI) offense, and thereafter incarcerated for seven months. While

on probation in September 2015, he was deported 3 to Ecuador. Adam was thirty-

two months old, Noel was twenty months old, and Duke was born the following

month.



3
   We recognize "'[r]emoval' is the current statutory term used for what was
known in the past as 'deportation.'" State v. Gaitan, 209 N.J. 339, 345 n.1 (2012)
(citing Padilla v. Kentucky, 559 U.S. 356, 364 n.6 (2010)). Nonetheless, we use
the term, "deported," to avoid confusion with the children's various "removals"
from their parents' care.


                                                                             A-4185-19
                                        5
      In April 2016, following Carla's relapse and inability to care for the

children, MCCY removed all five boys 4 from her care. The children remained

in foster care until June 2017, when they were reunified with Carla. Thereafter,

the family's case with MCCY remained open; defendant remained in Ecuador.

      In October 2017, Carla moved to Dover, New Jersey with the children,

Damian's father, J.M.E. (Juan), and his two daughters, M.E. (Maya) and K.E.

(Karmen). In view of MCCY's ongoing supervision, the Division opened a case

on the family.    Soon thereafter, the Division received referrals reporting

concerns about injuries to Carlos, Maya, and Karmen.

      The precipitating event that led to the guardianship complaint occurred on

May 24, 2018, when the Division received a referral that Maya arrived at school

with multiple bruises on her body. Carla told the responding caseworker that

Maya's injuries occurred accidentally.      Later that evening, Karmen was

hospitalized after Carla found her in the tub hardly breathing. Karmen too, had

multiple bruises on her body at different stages of healing. Again, Carla claimed

the injuries were accidental. Karmen was diagnosed with a skull fracture and

hematomas, caused by two traumatic impacts. To date, Karmen cannot move



4
  Joel was not born until August 2018, after the Division was granted custody
of his siblings.
                                                                            A-4185-19
                                        6
her legs and arms. When interviewed by the prosecutor's office, Carla only

acknowledged she hit the children "on the hand, thigh, or butt with her hand." 5

      The Division executed a Dodd removal 6 of all five children and was

granted custody following a hearing on May 30, 2018. Defendant's sons were

placed with a resource family, with whom they continuously resided through the

time of the guardianship trial. At the time of the removal, Adam was five years

old, Noel was four years old, and Duke was five months shy of his third birthday.

      Thereafter, the Division located defendant in Ecuador. On August 22,

2018, pursuant to the Division's request and its contract with International Social

Services of Ecuador (ISS), a clinical psychologist and psychotherapist

conducted a home study concerning defendant and his extended family, with

whom he resided. The following month, ISS issued a favorable report. Among

other things, the report indicated defendant had a stable job as a carpenter, and

"harmonious" relationships with his divorced parents and extended family on



5
  We affirmed the trial judge's findings that Carla physically abused Karmen
and Juan abused and neglected the child. N.J. Div. of Youth & Fam. Servs. v.
J.M.E. and C.G., No. A-0211-19 (App. Div. Dec. 22, 2020) (slip. op at 16).
6
  A Dodd removal is an emergent removal of a minor without a court order
pursuant to N.J.S.A. 9:6-8.21 to -8.82, known as the Dodd Act. N.J. Div. of
Youth & Fam. Servs. v. P.W.R., 205 N.J. 17, 26 n.11 (2011).


                                                                              A-4185-19
                                         7
both sides. Defendant's family supported his desire for reunification with his

sons. Their five-bedroom home was large enough to accommodate the boys.

Medical and educational services were available in their community.

         The ISS evaluator deemed defendant emotionally stable, with "no signs of

any substance habits," but noted he "display[ed] a certain degree of anxiety, due

to the uncertainty surrounding his children's situation, as he does not know what

exactly ensued in the U.S. in relation to his wife and children." Defendant told

the evaluator Carla "was a responsible and loving mother, [who] always properly

cared for their children and provided them with protection and care."

Defendant's paternal extended family did not speak English; defendant intended

to teach the boys Spanish. He said he had been in "constant phone contact" with

the boys three years prior to the evaluation, and last spoke with Carla two years

prior.

         On December 5, 2018, after learning ISS recommended that reunification

"can be considered," defendant told the Division he wished to be reunited with

his sons.     The ensuing paternity test 7 was delayed, however, because the

Division was unable to contact defendant until three months later.


7
  The Division determined a paternity test was necessary when it discovered
Carla's son, Damian, was the son of Juan and not M.E.P., as reflected in
Damian's birth certificate.
                                                                            A-4185-19
                                         8
      On March 7, 2019, the Division located defendant in Texas; he had

crossed the border illegally and was detained by Immigration and Customs

Enforcement (ICE). The Division contacted ICE seeking to delay defendant's

deportation to complete his paternity test. Claiming he entered the United States

because he was concerned about his sons, defendant agreed to submit to the test.

Defendant maintained that he wished to reunite with his children. The Division

served defendant with the Title Nine abuse or neglect complaint (FN matter),

and provided him with an application for assigned counsel in the FN matter. On

March 27, 2019, testing confirmed Sean's paternity for all three boys. Around

March 29, 2019, defendant was deported to Ecuador and failed to contact the

Division, as previously agreed.

      One month later, on May 2, 2019, the Division contacted defendant,

advising he was the biological father of Adam, Noel, and Duke. The Division

confirmed defendant's interest in caring for his sons, and his availability to

attend the May 21, 2019 court date telephonically. Because he worked during

the week, defendant informed the Division he only was available to speak with

the children by video calls on weekends. Defendant failed to contact the worker

on May 9, 2019, as scheduled.




                                                                            A-4185-19
                                       9
         Defendant apologized to the worker the following week, during their May

15, 2019 telephone call, claiming he had "lost his phone and just got a new one."

The caseworker informed defendant that the Division intended to recommend

changing the case goal to adoption because Carla had not remediated the reasons

for the children's removal. Defendant reiterated his desire for reunification with

the children in Ecuador. He also requested video calls with his sons. Because

the current court order prohibited contact between defendant and the boys, the

worker said she would arrange for calls after receiving permission from the

court.

         In its May 17, 2019 Court Report in the FN matter, the Division advised

the Family Part judge that defendant's international home study had been

completed with "no concerns" noted. In its summary of the ISS report the

Division noted "if [defendant] were to be considered as a primary caretaker,

there should be a plan in order to reintroduce him to the children's lives." The

Division further indicated that the assessment failed to address defendant's

substance abuse history. 8



8
  The Division annexed the report to its responding brief on appeal. Although
the report was not admitted in evidence, the same judge who conducted the
guardianship trial also was assigned to the FN matter.


                                                                             A-4185-19
                                        10
       On July 5, 2019, the Division filed a guardianship complaint, seeking in

relevant part, to terminate the parental rights of Carla and defendant to Adam,

Noel, and Duke. Among other things, the Division asserted "it was in the

process of assessing [defendant] and his relatives." The complaint did not

reference the August 22, 2018 ISS evaluation.

       On July 30, 2019, the judge granted the Division's motion to dismiss the

FN matter, over the objection of defendant's assigned counsel. 9 The judge noted

"the guardianship m[atter] needs to go forward to determine whether there can

be any type of reunification or whether termination is appropriate."          The

Division informed the judge that defendant was willing to submit to a

psychological examination, which was arranged through ISS.

       In addition, defense counsel noted the Division was attempting to

implement video calls between defendant and the children, but the boys only

spoke English and defendant only spoke Spanish and, as such, the Division was

exploring interpreting assistance. The Division added that it also wanted the

children's therapist to confirm "there [wa]s no contraindication" by that contact.

       The following month, on August 13, 2019, Dr. Dyer conducted bonding

assessments of the boys with their resource parents at his office. Dr. Dyer


9
    The same attorney represented defendant in the FN and guardianship matters.
                                                                             A-4185-19
                                       11
interviewed Adam, age six, and Noel, age five, and conducted a bonding

assessment with their resource parents.           Three-year-old Duke was not

interviewed. At the time of Dr. Dyer's evaluations, the children had resided with

the resource parents for thirteen months. 10

      Defendant appeared telephonically at the next court hearing on September

3, 2019. As of that date, defendant still was "being assessed for placement," his

psychological evaluation having been scheduled the week prior. The deputy

attorney general added, however, that notwithstanding the results of defendant's

evaluation, the Division would need to determine whether the children could

overcome the geographic and language changes in view of the trauma they

suffered while living with Carla and Juan, and "the facts and the concerns that

preceded and led to their fourteen months in resource homes in Pennsylvania."

According to the deputy attorney general: "Having said that, if it is safe and in

the children's best interests for the children to return to [defendant], the Division

would absolutely support that and do whatever is necessary in order to make that

transition."




10
   By the time of trial, the children had lived with their resource parents for
seventeen months.
                                                                                A-4185-19
                                        12
         Defendant completed the psychological evaluation in September 2019.

Although he had completed a urine screening in June 2019, a substance abuse

evaluation was never conducted.

         Video calls between defendant and the boys also commenced in

September 2019. While the caseworker was placing a call, Adam noticed

defendant's full name on the cellphone and stated, "[H]e has the same last name

as us. That's because he is our dad." Noel agreed, stating, "Yes, he's our dad."

Upon seeing defendant's photograph on the phone, they told the worker they

remembered defendant.      Notably, Dr. Dyer did not interview defendant or

observe his interactions with the children during their video visitation telephone

calls.

         At trial, Dr. Dyer testified that during his August 13, 2019 bonding

evaluation, Noel and Adam referred to their resource parents as "mom and dad."

They told Dr. Dyer they did not know anyone named Sean or have relatives in

Ecuador. Both boys "interacted in a very affectionate and enthusiastic manner

with the resource parents, who were similarly affectionate and appropriate with

them." Dr. Dyer elaborated: "The interaction was not that much different from

the normal interaction of children who had been with their birth parents in an




                                                                             A-4185-19
                                       13
uninterrupted household for years. So, based on that, it's my inference that these

children have formed a significant degree of attachment to the resource parents."

      Although the resource parents told Dr. Dyer that Adam "did not display

behavior problems," the expert cited a behavioral assessment report indicating

Adam "has some problems with aggression." Dr. Dyer told the judge both Noel

and Adam "present[ed] with some behavior problems."

      As to whether it would be in the boys' best interest to be placed with

defendant, Dr. Dyer opined:

            I want to emphasize, that as [defense] counsel correctly
            pointed out, I have not met with [defendant], had no
            direct contact with him; and therefore, I cannot form
            any type of opinion concerning [defendant] personally.
            But my concern resides in the impact of [sic] these
            children of removing them from a resource home where
            they have formed an attachment to their caretakers, it's
            after a placement, though, I think it's seventeen months
            this time around, after a little bit under a year with their
            mother. And prior to that, a placement of somewhat
            over a year in resource care in the State of
            Pennsylvania.

                  With children who have had this kind of history,
            of disrupted attachments, to send them to the home of
            someone who is a stranger to them, and I asked the two
            older boys, A[dam] and N[oel], if they knew anybody
            named S[ean], if they knew if they had any relatives in
            Ecuador, and they both denied that. So, for all practical
            purposes, these children's birth father is a stranger to
            them. To place children with this background with a
            stranger, is taking an awfully big risk. That would be

                                                                             A-4185-19
                                        14
            compounded in this case by transferring them to an
            entirely different culture where they are not familiar
            with anything.        And they would be confused,
            disoriented at first, and it's my prediction that because
            of their attachment history and their current attachment
            to their resource parents, that going forward they would
            be damaged psychologically by removing them and
            placing them with a parent who is a stranger to them.
            In particular, the danger that I foresee would be an
            impairment in the basic trust of all three children, an
            impairment in their self-esteem, and an impairment in
            the capacity of these children to form new attachments
            to anybody. Not that these factors would be totally
            eradicated, but there would be a significant amount of
            damage in these areas: Self-esteem, basic trust, and
            capacity to form new attachments.

            [(Emphasis added).]

      According to Dr. Dyer, the children would experience "a short-term

reaction of distress; disorientation" if they were "uprooted" from their present

placement and "sent to Ecuador." He further "predicted long[-]term" harm from

"the cumulative effect of yet another disruption of the continuity of these

children's care, piled on top of previous disruptions and previous experiences of

abuse and neglect."

      On cross-examination, Dr. Dyer acknowledged that because he had never

met defendant, he could not express any opinion as to whether defendant or "any

individual" would be able to mitigate the psychological harm caused by

separating the children from their resource parents. Dr. Dyer also stated it was

                                                                            A-4185-19
                                      15
"entirely possible" that defendant's parents would be able to assist the children

in their "adjust[ment] to a new culture," but he could not opine either way.

According to Dr. Dyer: "There [wa]s no feature of the house that would raise

suspicions that [the children] are not going to be loved and valued there and

adequately cared for. The [grand]parents and [defendant] got a clean bill of

health from the international home study."

      Acknowledging defendant claimed there was a bilingual school in his

area, Dr. Dyer was unsure whether that was the same school defendant had

selected for the children as referenced in the ISS report. In any event, Dr. Dyer

acknowledged he "would like to know more about it, what the quality of the

education is, whether the instructions [are] primarily in Spanish with some

English thrown in because there are gradations of bilingual education."

      As of the time of trial, the resource parents were facilitating calls between

defendant and the boys on weekends. The caseworker testified that "D[uke] did

not appear to know [defendant]." However, "A[dam] and N[oel] refer to

[defendant] as 'Daddy S[ean]'" They also referred to J.M.E. as "Daddy J[uan]."

      Based on the evidence adduced at the guardianship trial, the judge

analyzed each prong of the best interests test, emphasizing the importance of

permanency and stability for the children. In doing so, the judge credited the


                                                                              A-4185-19
                                       16
unrefuted testimony of the Division's witnesses. In particular, the judge found

the expert opinion of Dr. Dyer "extremely persuasive" here, where defendant "is

a stranger" to the children, who "would suffer psychological harm if sent to live

with [him] in Ecuador."

      Noting defendant presented no factual or expert testimony to refute the

Division's evidence, the trial judge noted two statements contained in the record

"called into question" defendant's veracity and judgment.           For example,

defendant's statement to the ISS evaluator "that he was in constant contact with

his children, prior to the 'events that lead to their institutionalization'" was

incredible "when juxtaposed with Dr. Dyer's credible testimony that the children

did not even know who [defendant] was." Secondly, the judge found defendant's

statement that Carla "was a responsible and loving mother[,]" who "always

properly cared for the children and provided them with protection and care" was

directly contradicted by the police officer's description of the "deplorable" state

of the family's Stroudsburg home.

      Pertinent to this appeal, over defense counsel's objection, the judge

admitted Dr. Dyer's October 2019 email, recommending against placement of

the boys with defendant in Ecuador, and his testimony that the children would

suffer enduring psychological and enduring emotional harm if they were


                                                                              A-4185-19
                                       17
removed from their resource home. Counsel argued Dr. Dyer's opinion was

"net" primarily because he had not interviewed defendant and his reasons, in

part, were based on Dr. Stilwell's bonding assessment of the maternal

grandmother. According to the judge, Dr. Dyer's testimony did not relate to

defendant, but rather to "the effect of another removal, regardless of [with]

who[m] the children are placed." Although the email was brief, the judge found

the email merely summarized the expert's reasons that were set forth in his

lengthy report.

       Ultimately, the trial judge concluded it was in the best interests of Adam,

Noel, and Duke to terminate defendant's parental rights. This appeal followed.

                                        II.

      Our scope of review on appeal from an order terminating parental rights

is limited. N.J. Div. of Youth & Fam. Servs. v. G.L., 191 N.J. 596, 605 (2007).

We will uphold a trial court's factual findings if they are "supported by adequate,

substantial, and credible evidence." N.J. Div. of Youth & Fam. Servs. v. R.G.,

217 N.J. 527, 552 (2014). "When the credibility of witnesses is an important

factor, the trial court's conclusions must be given great weight and must be

accepted by the appellate court unless clearly lacking in reasonable support."

N.J. Div. of Youth & Fam. Servs. v. F.M., 375 N.J. Super. 235, 259 (App. Div.


                                                                              A-4185-19
                                       18
2005). No deference is given to the court's legal interpretations, which we

review de novo. Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140

N.J. 366, 378 (1995); see also N.J. Div. of Youth & Fam. Servs. v. I.S., 202 N.J.

145, 183 (2010).

      It is axiomatic that parents have a constitutionally protected right to the

care, custody, and control of their children. N.J. Div. of Youth & Fam. Servs.

v. F.M., 211 N.J. 420, 447 (2012). That right, however, is not absolute. K.H.O.,

161 N.J. at 347; see also R.G., 217 N.J. at 553. "It is a right tempered by the

State's parens patriae responsibility to protect children whose vulnerab le lives

or psychological well-being may have been harmed or may be seriously

endangered by a neglectful or abusive parent." F.M., 211 N.J. at 447. At times,

a parent's interest must yield to the State's obligation to protect children from

harm. N.J. Div. of Youth & Fam. Servs. v. G.M., 198 N.J. 382, 397 (2009).

Importantly, "[c]hildren must not languish indefinitely in foster care while a

birth parent attempts to correct the conditions that resulted in an out-of-home

placement." N.J. Div. of Youth & Fam. Servs. v. S.F., 392 N.J. Super. 201, 209

(App. Div. 2007).

      To effectuate these concerns, the Legislature created a test for determining

whether a parent's rights must be terminated in the child's best interests. When


                                                                             A-4185-19
                                       19
the guardianship judgment was issued in this case, N.J.S.A. 30:4C-15.1(a)

required that the Division satisfy the following four prongs by clear and

convincing evidence:

            (1) The child's safety, health, or development has
            been or will continue to be endangered by the parental
            relationship;

            (2) The parent is unwilling or unable to eliminate the
            harm facing the child or is unable or unwilling to
            provide a safe and stable home for the child and the
            delay of permanent placement will add to the harm.
            Such harm may include evidence that separating the
            child from his resource family parents would cause
            serious and enduring emotional or psychological harm
            to the child; [11]

            (3) The [D]ivision has made reasonable efforts to
            provide services to help the parent correct the
            circumstances which led to the child's placement
            outside the home and the court has considered
            alternatives to termination of parental rights; and

            (4) Termination of parental rights will not do more
            harm than good.

11
   Effective July 2, 2021, the Legislature enacted L. 2021 c. 154, amending laws
pertaining to the standards for terminating parental rights and the placement of
children with relatives or kinship guardians. N.J.S.A. 30:4C-15.1(a)(2) was
amended to exclude from consideration the harm to children caused by removal
from their resource parents. Accordingly, the second sentence of prong two was
stricken from the revised statute. We discern no reason to apply the revised
statute retrospectively. See James v. N.J. Mfrs. Ins. Co., 216 N.J. 552, 563
(2014) (recognizing generally statutes should be applied prospectively).
Defendant has not argued otherwise. See R. 2:6-11(d).
                                                                           A-4185-19
                                      20
      The four prongs are not independent of one another. N.J. Div. of Child

Prot. & Permanency v. T.D., 454 N.J. Super. 353, 379 (App. Div. 2018).

Instead, they "are interrelated and overlapping," N.J. Div. of Youth & Fam.

Servs. v. R.L., 388 N.J. Super. 81, 88 (App. Div. 2006), and should form "a

composite picture" of what is in the best interests of the child, N.J. Div. of Youth

& Fam. Servs. v. M.M., 189 N.J. 261, 280 (2007) (quoting F.M., 375 N.J. Super.

at 258). Parental fitness is the crucial issue. K.H.O., 161 N.J. at 348. However,

parents in such proceedings should not be presumed unfit, and "all doubts must

be resolved against termination of parental rights." Id. at 347. Determinations

of parental fitness are fact sensitive and require specific evidence. Id. at 348.

Ultimately, "the purpose of termination is always to effectuate the best interests

of the child, not the punishment of the parent." Id. at 350.

                              Prongs One and Two

      Both the first and second prongs of the best interests test address the harm

caused to children by parental conduct and the parent's failure to mitigate that

harm, focusing on the impact of the harm caused by the parent-child relationship

on the child over time. N.J.S.A. 30:4C-15.1(a)(1) and (2). These prongs "are

related to one another, and evidence that supports one informs and may support


                                                                               A-4185-19
                                        21
the other as part of the comprehensive basis for determining the best interests of

the child." In re Guardianship of D.M.H., 161 N.J. 365, 379 (1999).

      Termination of parental rights may be supported by evidence "that the

parent substantially caused, directly or indirectly, the harm to the child." N.J.

Div. of Youth & Fam. Servs. v. D.M., 414 N.J. Super. 56, 81 (App. Div. 2010).

It is well settled that "harm" in this context is not limited to physical harm. In

re Guardianship of K.L.F., 129 N.J. 32, 44 (1992) (holding "[s]erious and lasting

emotional or psychological harm to children as the result of the action or

inaction of their biological parents can constitute injury sufficient to authorize

the termination of parental rights.").      Therefore, "courts must consider the

potential psychological damage that may result from reunification as the

'potential return of a child to a parent may be so injurious that it would bar such

an alternative.'" N.J. Div. of Youth & Fam. Servs. v. L.J.D., 428 N.J. Super.

451, 480-81 (App. Div. 2012) (quoting N.J. Div. of Youth & Fam. Servs. v.

A.W., 103 N.J. 591, 605 (1986)).       Courts need not wait until the child is

irreparably harmed before concluding these prongs are satisfied. D.M.H., 161

N.J. at 383.

      For instance, the failure of a parent to provide a "permanent, safe, and

stable home" engenders significant harm to a child. Ibid.; see also M.M., 189

                                                                              A-4185-19
                                       22
N.J. at 293 (upholding the trial court's termination of a father's parental rights

where his wife, who had the intellectual functioning of a seven-year-old, created

a dangerous and destabilizing environment). Similarly, "[a] parent's withdrawal

of . . . solicitude, nurture, and care for an extended period of time is in itself a

harm that endangers the health and development of the child." D.M.H., 161 N.J.

at 379.    Such withdrawal constitutes a "failure to provide even minimal

parenting . . . ." Ibid.

      The focus under the first prong is not on any "single or isolated harm," but

rather on "the effect of harms arising from the parent-child relationship over

time on the child's health and development." K.H.O., 161 N.J. at 348. Under

this prong, the Division must demonstrate harm to the child resulting from the

parental relationship "that threatens the child's health and will likely have

continuing deleterious effects on the child." Id. at 352; see also N.J. Div. of

Youth & Fam. Servs. v. A.L., 213 N.J. 1, 25 (2013). The Division must proffer

adequate evidence of "actual harm or imminent danger" to the child. Id. at 30.

      The second prong of the best interests standard relates to parental

unfitness. K.H.O., 161 N.J. at 352. In considering this prong, the court should

"determine whether it is reasonably foreseeable that the parent[] can cease to

inflict harm upon the child." A.W., 103 N.J. at 607. "The second prong, in

                                                                               A-4185-19
                                        23
many ways, addresses considerations touched on in prong one." F.M., 211 N.J.

at 451.

      In the present matter, the trial judge's findings as to prongs one and two

overlapped. The judge recognized: (1) there was no suggestion in the record

that defendant physically harmed his sons; and (2) "little, if no evidence, of

[defendant's] parental unfitness."

      Instead, the judge found defendant failed to nurture the boys during his

prolonged absence and protect them from Carla's "instability, neglect, and

violence." As one example, because the children lived in the Dover home when

Carla subjected Karmen to "horrific" physical abuse, they "became victims of

multiple psychological trauma." The judge cited evidence in the record of

Carla's "ear pulling" and "slap[ping]" of the children, and their "seve ral

traumatic removals, returns[,] and removals."

      The judge also emphasized the children were "attached to their respective

caregivers, with whom they have resided for approximately twenty-four

months" at the time of his decision. The judge elaborated:

                  The absence of nurture and protection are harm
            that might, and I say, might, be mitigated under
            different circumstances with children who have not
            suffered what these children have suffered. Perhaps
            children differently situated could be removed from the
            United States, placed in Ecuador with a father that

                                                                           A-4185-19
                                      24
            doesn't even speak their language, in a country where
            they don't speak their language, maybe that could
            happen under different circumstances and the children
            be safe, but unfortunately, in this case, . . . [defendant]'s
            absence over the last five years contributed to the
            additional trauma suffered by these children, the
            neglect and abuse in the home of [Carla], the repeated
            removals and placements throughout the children's
            lives, as Dr. Dyer testified, . . . "has taken their toll on
            A[dam], N[oel] and D[uke]." Dr. Dyer opined that
            removal from their resource parents and placement with
            [defendant] in Ecuador, "a stranger to them, no more
            than a virtual acquaintance, to a home in a country
            where they cannot even speak the language, will cause
            long-term emotional harm." There is absolutely no
            persuasive factual or expert evidence, to the contrary,
            in this record, I find.

Although the trial judge also quoted extensively from the "very positive" ISS

home study, he concluded defendant was "unable and/or unwilling to eliminate

the harms facing his children and he is unable or unwilling to provide a safe and

stable home."

      Moreover, the judge was persuaded by Dr. Dyer's "unrebutted expert

testimony" that removal and placement of the children in Ecuador "will cause

untold damage."     Recognizing Dr. Dyer had "no opinion" of defendant's

"parental capacity, having never met the man," the judge cited Dr. Dyer's

testimony that defendant was a "stranger" to his children and, as such, "they

would suffer psychological harm if sent to live with [him] in Ecuador." The


                                                                            A-4185-19
                                        25
judge also considered defendant's assessment of Carla "as a responsible and

loving mother . . . almost unfathomable." The judge concluded the children's

"current and stable environment . . . must be fostered and maintained."

                                  Prong Three

      On appeal, defendant limits his challenge of prong three to the first clause,

which requires that the Division make "reasonable efforts" to provide services.

      "Reasonable efforts" are defined as:

            attempts by an agency authorized by the [D]ivision to
            assist the parents in remedying the circumstances and
            conditions that led to the placement of the child and in
            reinforcing the family structure, including, but not
            limited to:

            (1) consultation and cooperation with the parent in
            developing a plan for appropriate services;

            (2) providing services that have been agreed upon, to
            the family, in order to further the goal of family
            reunification;

            (3) informing the parent at appropriate intervals of the
            child's progress, development, and health; and

            (4) facilitating appropriate visitation.

            [N.J.S.A. 30:4C-15.1(c).]

      The focus centers on the Division's efforts toward "reunification of the

parent with the child and assistance to the parent to correct and overcome those


                                                                              A-4185-19
                                        26
circumstances that necessitated the placement of the child into foster care."

K.H.O., 161 N.J. at 354. "[W]here one parent has been the custodial parent and

takes the primary . . . role in caring for the child[], it is reasonable for [the

Division] to continue to focus its efforts of family reunification on that custodial

parent, so long as [it] does not ignore or exclude the non-custodial parent."

D.M.H., 161 N.J. at 393. "The diligence of [the Division's] efforts," however,

"is not measured by their success," but rather "against the standard of adequacy

in light of all the circumstances of a given case." Ibid. Those circumstances

include "the individual case before the court, including the parent's active

participation in the reunification effort." Id. at 390.

      Assessing prong three in this case, the trial judge attributed "any initial

delay" in services to defendant's conduct:          defendant's DWI led to his

deportation in 2015; his illegal reentry led to his second deportation in 2019.

The judge found against those circumstances, the Division exerted efforts that

"border[ed] on Herculean" by delaying defendant's second deportation to serve

him with the FN complaint and facilitate the assignment of counsel.

      Notably, however, the trial judge expressly found defendant's

psychological evaluation "was wholly inadequate and the Division should have

followed up with additional evaluations and recommendations and services."


                                                                               A-4185-19
                                        27
But the judge further found "that particular failure" did not undermine "the entire

panoply of services" under the circumstances of this case. Those services

"include[d] the home study, paternity testing, a psychological evaluation, . . . [a]

substance abuse evaluation and referral to services recommended therefrom[,]

[v]irtual communication with his children[,] and delaying his second deportation

with . . . the provision of counsel." The judge rejected defendant's argument

that the Division failed to facilitate contact with the children, crediting the

caseworker's testimony that defendant was only available for video calls on

weeknights and weekends, and the conversations with the children was limited

due to the language barrier.

      Ultimately, the judge determined the Division made reasonable efforts in

view of the "barriers posed" by defendant's residence in Ecuador. Accordingly,

the judge found "the Division was correct to focus [its] efforts on reunification

with [Carla,] the custodial parent here in the U.S., rather than with [defendant,]

who resided in Ecuador and was a stranger to these children."

                                    Prong Four

      The fourth prong "is related to the first and second elements of the best

interest standard, which also focus on parental harm to the children." D.M.H.,

161 N.J. at 384. "The question to be addressed under that prong is whether, after


                                                                               A-4185-19
                                        28
considering and balancing the two relationships, the child[ren] will suffer a

greater harm from the termination of ties with [their] natural parents than from

the permanent disruption of [their] relationship with [their] foster parents."

K.H.O., 161 N.J. at 355.

      "[T]o satisfy the fourth prong, the State should offer testimony of a 'well

[-]qualified expert who has had full opportunity to make a comprehensive,

objective, and informed evaluation' of the child's relationship with both the

natural parents and the foster parents." M.M., 189 N.J. at 281 (emphasis added)

(quoting In re Guardianship of J.C., 129 N.J. 1, 19 (1992)). "Ultimately, a child

has a right to live in a stable, nurturing environment and to have the

psychological security that his most deeply formed attachments will not be

shattered." F.M., 211 N.J. at 453. Indeed, the "child's need for permanency is

an extremely important consideration pursuant to this prong." R.G., 217 N.J. at

559 (citations omitted).

      As to the final prong, the trial judge "applaud[ed]" defendant for "coming

forward now and offering to be, actually no, fighting to be a placement for [his

sons]." But the judge concluded "the trauma visited upon these children during

the years of [defendant]'s absence ha[s] left these children unable to endure such

a transition." To support his conclusion, the judge cited "Dr. Dyer's unequivocal


                                                                             A-4185-19
                                       29
and unrebutted expert opinion . . . that the children would suffer longtime harm

if placed in [defendant]'s care." The judge reiterated that defendant was a

"stranger" to the children, unable to "speak their language" and "lives in a

country where their language is not spoken." In sum, the judge concluded that

although Dr. Dyer did not form an opinion about defendant's parenting ability,

Dr. Dyer determined "there exists no relationship among [defendant] and the

children that could ever hope to mitigate the harm of removing them yet again

and placing them in Ecuador."

                                       III.

      At the outset, we discern no error in the trial judge's determination that

the Division satisfied prong one by clear and convincing evidence. Defendant's

prolonged absence from his sons' lives – resulting from defendant's incarceration

and two-time deportation – directly affected his ability to nurture and protect

Adam, Noel, and Duke. As the judge aptly recognized, during defendant's

absence, the boys were exposed to Carla's "instability, neglect, and violence,"

see M.M., 189 N.J. at 282, and have suffered psychological trauma, see K.L.F.,

129 N.J. at 44. Defendant has not presented any evidence to suggest otherwise.

We therefore affirm the trial judge's findings as to prong one substantially for

the reasons expressed in his oral decision.


                                                                            A-4185-19
                                       30
      On this record, however, we cannot conclude the Division satisfied the

remaining prongs by clear and convincing evidence.

      With regard to prong two, the judge found "little, if no evidence" that

defendant was unfit.     Instead, the judge determined Dr. Dyer's testimony

established that another removal – this time from resource parents, with whom

the children are bonded – would cause "serious and enduring emotional or

psychological harm" under the second sentence of then-enacted prong two.

Nonetheless, Dr. Dyer acknowledged ISS's favorable home study, which raised

no "suspicions" about the love and care the children would receive if they were

reunified with defendant in Ecuador.

      Not having met defendant, however, Dr. Dyer could not opine whether

defendant would be able to mitigate the harm caused by the children's separation

from the resource parents. Dr. Dyer further acknowledged it was "entirely

possible" that the paternal grandparents could assist in that adjustment. Dr. Dyer

also stated he needed more information as to whether the children's prospectiv e

school offered bilingual classes and services.

      We are therefore concerned that Dr. Dyer's opinion was rendered without

the benefit of having met defendant or observed defendant interacting with his

children during their telephonic visitation. Unlike the trial judge, we cannot


                                                                             A-4185-19
                                       31
conclude on this record that defendant's prior absence from the boys' lives will

impede his present ability to ease their transition to reunification. Because the

fourth prong is best satisfied following the expert's evaluation of the children

with their biological and resource parents, M.M., 189 N.J. at 281, and defendant

was never included in such evaluation, on this record we also cannot conclude

this prong was met.

      As to prong three, as the trial judge correctly observed, the Division failed

to obtain a more thorough psychological evaluation and facilitate any follow -up

services after receiving ISS's "wholly inadequate" evaluation. Also, contrary to

the judge's finding that the Division facilitated a substance abuse evaluation and

referral to recommended services, as the Division acknowledges on appeal, "ISS

never conducted the substance abuse evaluation." It is unclear from the record

how, if at all, these deficiencies impacted Dr. Dyer's conclusions.

      We recognize there is no indication in the record whether a remote

bonding assessment would even be possible, given defendant's inability to return

to the United States for in-person interaction with his children. Accordingly, on

remand the trial judge shall conduct a hearing as to whether the Division can

conduct a meaningful remote bonding evaluation of defendant and the children,

including the circumstances under which the evaluation could occur. The judge


                                                                              A-4185-19
                                       32
shall also order any other evaluations the Division's expert deems necessary to

determine whether defendant has the ability to mitigate the harm that would be

caused by the boys' separation from their resource parents.

      In conclusion, we affirm the trial judge's decision as to prong one of the

best interests test. Because we cannot determine whether further proceedings

could develop a more complete record enabling us to conduct appropriate

appellate review as to whether the Division has satisfied its burden under prongs

two, three, and four, we remand to the Family Part. The judge shall decide

whether under the unusual facts presented, further evaluations of defendant, his

home in Ecuador, and any bonds he may have forged with his children are

possible, and, if so, whether the Division should be ordered to complete those

evaluations. We leave to the judge's discretion how to conduct this aspect of the

remand, including whether testimony and additional evidence is necessary for

the judge to decide whether such further evaluations are reasonably possible

under the circumstances. The remand shall be completed within ninety days,

and the judge shall file a written statement of his decision. We retain jurisdiction

pending the judge's decision.




                                                                               A-4185-19
                                        33
Affirmed in part; vacated and remanded in part. Jurisdiction is retained.




                                                                     A-4185-19
                                34